UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7081


MICHAEL TYRELL MCKNIGHT,

                Petitioner - Appellant,

          v.

SOUTH CAROLINA, STATE OF,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Margaret B. Seymour, Senior
District Judge. (2:15-cv-03149-MBS)


Submitted:   November 22, 2016              Decided:    November 28, 2016


Before DIAZ and    THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Tyrell McKnight, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael       Tyrell   McKnight        seeks       to     appeal    the       district

court’s    order     denying     relief    on    his    28    U.S.C.    § 2254       (2012)

petition.     The district court referred this case to a magistrate

judge     pursuant     to   28     U.S.C.       § 636(b)(1)(B)          (2012).        The

magistrate judge recommended that relief be denied and advised

McKnight that failure to timely file specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                              Wright v.

Collins,    766      F.2d   841,    845-46       (4th        Cir.   1985);     see     also

Thomas v.     Arn,    474   U.S.     140    (1985).            McKnight      has     waived

appellate review by failing to file specific objections after

receiving proper notice.           Accordingly, we deny a certificate of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions    are     adequately     presented         in    the   materials        before

this court and argument would not aid the decisional process.



                                                                               DISMISSED



                                            2